NO. 12-05-00117-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


RUTH ANN WOODS-SEWARD,
APPELLANT/CROSS-APPELLEE                  §     APPEAL FROM THE 392ND


V.                                                                         §     JUDICIAL DISTRICT COURT OF

CITY OF COFFEE CITY, TEXAS,
APPELLEE/CROSS-APPELLANT                  §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant and Appellee/Counter Appellant have filed a joint motion to dismiss their appeals.
In their motion, the parties represent that they have reached a settlement agreement that resolves all
issues in their respective appeals.  Because the parties have met the requirements of Texas Rule of 
Appellate Procedure 42.1(a)(2), the motion is granted, and the respective appeals are dismissed.
Opinion delivered May 18, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)